 



Exhibit 10.76

         

  prepared for:   Douglas W. Stotlar

      80582 - CTS

The Compensation Committee of the Board of Directors of CNF Inc. has awarded
you, as Optionee, the following stock options to purchase shares of CNF common
stock:

     
Award effective date:
  December 17, 2004
Non-qualified stock options:
  40,000 shares
Grant price per share:
  $49.11
Vesting:
  One-third per year for three years, with the first one-third vested on January
1, 2006
Fully vested:
  January 1, 2008
Expiration date:
  December 17, 2014

These options are subject to the provisions of the CNF Inc. 1997 Equity and
Incentive Plan as amended, and the attached Terms and Conditions which are part
of this Stock Option Agreement. These documents and any documents that may be
issued in the future constitute a Prospectus under the Securities Act of 1933,
as amended, covering the securities issuable to you upon exercise of your
options. If you would like to receive a copy of the plan document, please call
the Manager of Executive Compensation at 650-813-5355.

You will receive a copy of the Company’s Annual Report to Shareholders. If you
would like another copy of the report, please call the Manager of Executive
Compensation. The report will be sent to you at no charge promptly upon request.

I accept the stock options described above and the attached Terms and Conditions
of the Stock Option Agreement. I also accept the provisions of the CNF Inc. 1997
Equity and Incentive Plan as amended.

             
Signature
  /s/ Douglas W. Stotlar   Date   December 21, 2004

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

If you have questions regarding your options, or you wish to take action with
respect to your options, please call Eberhard G. H. Schmoller, Senior Vice
President, General Counsel and Secretary at 650-813-5326 or Gary S. Cullen,
Deputy General Counsel at 650-813-5371.

For your convenience a return envelope is included with this packet.





--------------------------------------------------------------------------------



 



Governing options awarded on December 17, 2004

This document constitutes part of a prospectus of CNF Inc. covering securities
that have been registered under the Securities Act of 1933.

Except as otherwise stated in the Stock Option Agreement (the ‘Agreement’) to
which these Terms and Conditions are attached and form a part, and subject to
the terms and conditions of the CNF Inc. 1997 Equity and Incentive Plan (the
‘Plan’), which Plan is incorporated herein by reference, the following apply to
the Option (as defined below). (Capitalized terms used herein without definition
shall have the meanings given to such terms in the Plan).



1.   The Company grants to Optionee (the person designated in the Agreement as
the grantee thereof) the right and option to purchase (the ‘Option’), on the
terms and conditions of the Agreement and as hereinafter set forth, shares of
the presently authorized but unissued Common Stock ($0.625 par value) of the
Company (hereinafter called the ‘Stock’), or shares of authorized and issued
Stock reacquired by the Company and held in its treasury. The purchase price of
the Stock subject to the Option shall be as set forth in the Agreement but shall
not be less than the Fair Market Value of a share of Common Stock on the grant
date (award effective date) of the Option.   2.   In consideration of the
Option, Optionee agrees to remain as an active full-time employee of the Company
or of a Subsidiary or Affiliate at all times during the period beginning with
the date on which the Option was granted and ending on January 1, 2008 or at the
time of Retirement. whichever occurs first, and, except to the extent that the
Option has theretofore vested pursuant to Paragraph 3 below, if such employment
is terminated within said period the Option shall become null and void.

As used herein:

Retirement means retirement under the Company’s established retirement plan as
in effect on the date of Optionee’s termination of employment on or after age 65
(Normal Retirement Date) or after attaining age 55 with combined age in whole or
partial years (rounded to the nearest whole month) plus years of service equal
to at least 85 (the Rule of 85). As of the date hereof, the Company’s retirement
plan provides that an employee who at the time of his termination of employment
is eligible to receive benefits under a qualified defined benefit plan of the
Company or a Subsidiary or an Affiliate shall be deemed to have retired only if
such employee elects within sixty (60) days from his last day of employment to
commence receiving monthly benefits under such plan. The Company may, in its
sole discretion, revise such plan at any time or from time to time.



3.   Except as otherwise provided in Paragraph 4, the period for exercising the
Option (the ‘Option Period’) shall be the period, which will commence upon the
vesting of the Option (as specified below) and will end on the tenth anniversary
of the date on which the Option was granted (referred to herein as the ‘Terminal
Date’ of the Option).       The Option will vest in three (3) equal installments
on the first, second, and third anniversaries of the first day of January
following the date on which the Option was granted. If the Option consists of
incentive stock options (“ISOs”) and non-qualified stock options (“NQSOs”), the
ISOs and NQSOs will vest on a pro rata basis on such anniversaries.       In
addition, any unvested portion of the Option will vest in its entirety upon the
occurrence of any of the following:



  (a)   Optionee’s death;     (b)   Optionee ceases to be an active full-time
employee as a result of a Disability; or     (c)   A ‘Change in Control’.

As used herein:

Disability means a substantial mental or physical disability, as determined by
the Committee in its sole discretion; and

 



--------------------------------------------------------------------------------



 



4.   In the following circumstances, the Option Period specified in Paragraph 3
shall not apply, and the Option shall be exercisable as set forth below:



  (a)   If Optionee ceases to be an active full-time employee of the Company or
of a Subsidiary or an Affiliate during the Option Period (other than (i) for
Cause (as defined below), (ii) on account of Retirement, (iii) following a
Change in Control applicable to Optionee or (iv) as a result of Optionee’s death
or Disability), the Option shall thereafter be exercisable only to the extent
vested at the time Optionee ceases to be so employed and only prior to the end
of the 3-month period commencing with such cessation of employment or prior to
the Terminal Date of the Option, whichever shall first occur.         If
Optionee is absent from work with the Company or an affiliate because of his
Disability or if he is on leave of absence for the purpose of serving the
government of the country in which the principal place of employment of Optionee
is located, either in a military or civilian capacity, or for such other purpose
or reason as the Committee may approve, Optionee shall not be deemed during the
period of any such absence, by virtue of such absence alone, to have terminated
his employment with the Company or a Subsidiary or an Affiliate, except as the
Committee may otherwise expressly provide.     (b)   If the employment of
Optionee is terminated for Cause, the Option (including any portion of the
Option that may have vested) shall terminate on the date of such termination of
employment and shall thereupon not be exercisable to any extent whatsoever. As
used herein, ‘Cause’ means (i) the failure or refusal by Optionee to perform, or
neglect in the performance of, his duties, functions or responsibilities, or
(ii) Optionee’s commission of such acts of dishonesty, fraud, misrepresentation
or other acts of moral turpitude, or such other acts or omissions of Optionee,
as the Committee, in the exercise of its sole discretion, considers to
constitute Cause.     (c)   If the Optionee ceases to be an active full-time
employee on account of Retirement, vesting shall continue under Paragraph 3 and
the Option shall be exercisable until one year after the final installment has
vested, or on or prior to the Terminal Date of the Option, whichever shall first
occur.     (d)   If Optionee ceases to be an active full-time employee of the
Company, a Subsidiary or an Affiliate following a Change in Control applicable
to Optionee, the Option may be exercised by Optionee within the 3-year period
beginning on the date of the Change in Control, or on or prior to the Terminal
Date of the Option, whichever shall first occur.     (e)   If Optionee ceases to
be an active full-time employee of the Company, a Subsidiary or an Affiliate as
a result of Optionee’s Disability, the Option may be exercised by Optionee
within the 3-year period beginning on the date Optionee ceases to be so
employed, or on or prior to the Terminal Date of the Option, whichever shall
first occur.     (f)   If Optionee should die (i) while in the employ of the
Company or of a Subsidiary or Affiliate, or (ii) within the 3-month period
commencing with his termination of employment with the Company or one of its
Subsidiaries or Affiliates (other than for Cause or as a result of Optionee’s
death or Disability), or (iii) within the 3-year period commencing his cessation
of active full-time employment with the Company or one of its Subsidiaries or
Affiliates as a result of his Disability, or (iv) within the 1-year period
commencing from the final option vest date in the case of Retirement, the Option
may be exercised by Optionee’s executor or administrator, or by the person or
persons to whom Optionee’s rights under the Option shall pass by will or by the
applicable laws of descent and distribution, within one year from date of death
of Optionee, or the Terminal Date of the Option, whichever shall first occur.



5.   Optionee may exercise the Option, to the extent vested and with respect to
all or part of the shares of Stock then subject to such exercise, by giving the
Company written notice of such exercise, specifying the number of shares as to
which the Option is so exercised and tendering either (i) cash or a certified
check, bank draft or postal or express money order payable to the order of the
Company for an amount in lawful money of the United States equal to the Grant
price of such shares, or (ii) properly endorsed or transferable shares of Stock
with a value equal to the Grant price of such shares, or (iii) a combination of
(i) and (ii) above having an aggregate value equal to the Grant price of such
shares. In addition, Optionee may effect a ‘cashless’ exercise of the Option by
immediately selling a part of the Option shares and using the proceeds therefrom
to pay the Grant price of all of the Option Shares. For a cashless exercise,
Optionee shall be responsible for all brokerage commissions, transaction fees
and other charges of the

2



--------------------------------------------------------------------------------



 



    executing broker. No partial exercise of the Option may be for less than 100
shares unless fewer than 100 shares are outstanding under the Option, in which
case the Option may be exercised as to the total of such shares. In no event
shall the Company be required to issue fractional shares.       As soon as
practicable after receipt of such notice, the Company shall, without transfer or
issue tax and (except for withholding tax arrangements contemplated by paragraph
14 hereof) without other incidental expense to Optionee, deliver to Optionee at
the office of the Company, 3240 Hillview Avenue, Palo Alto, California 94304, or
such other place as may be mutually acceptable to the Company and Optionee, a
certificate or certificates for such shares; provided, however, that the time of
such delivery may be postponed by the Company for such period as may be required
for it with reasonable diligence to comply with applicable requirements under
the Federal securities acts, as amended, any applicable listing requirements of
any national securities exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of such shares. If Optionee
fails to pay for or accept delivery of all or any part of the number of shares
specified in the notice of exercise, his right to purchase such undelivered
shares may be terminated by the Company at its election.   6.   In the event
that the Committee shall determine that any dividend or other distribution
(whether in the form of cash, Stock or other property), recapitalization, Stock
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase or share exchange, or other similar corporate
transaction or event, affects the Stock such that an adjustment is appropriate
in order to prevent dilution or enlargement of the rights of Optionee hereunder,
then the Committee shall make such equitable changes or adjustments as it deems
necessary or appropriate to any or both of (i) the number and kind of shares of
Stock or cash issued or issuable in respect of the Option or (ii) the exercise
price or Grant price of the Option.   7.   The Option shall, during Optionee’s
lifetime, be exercisable only by him or her, and neither the Option nor any
right hereunder shall be transferable by Optionee by operation of law or
otherwise, other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order (‘QDRO’); provided, however,
the Committee may, in its discretion, (i) pursuant to rules adopted by the
Committee, permit transfer(s) of all or part of the Option in connection with
Optionee’s estate planning, and (ii) permit transfers upon divorce or marital
dissolution other than pursuant to a QDRO. In the event of an attempt by
Optionee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or of any right hereunder, except as provided for herein, or in the event
of the levy of any attachment, execution, or similar process upon the rights or
interest hereby conferred, the Company at its election may terminate the Option
by notice to Optionee and the Option shall thereupon become null and void.  
8.   The Committee may under such terms and conditions as it deems appropriate
at any time subsequent to the grant of the Option authorize the surrender by
Optionee of up to 50% of the unexercised Option and authorize a payment in
consideration therefore at a cash amount equal to the difference obtained by
subtracting the Grant price from the Fair Market Value of the Stock on the date
of such surrender; provided, that the Committee determines that such settlement
is consistent with the purposes of the Plan. The Committee may also provide that
the cash payment shall not exceed a specified percentage of the aggregate
exercise price of the Stock subject to the Option. If Optionee is so authorized
to surrender a percentage of the unexercised Option he may do so only upon
exercise of an identical percentage of the unexercised Option. The Committee
shall have the sole authority and discretion to consent to or disapprove of the
election of Optionee to receive cash in partial settlement of the Option.   9.  
Neither Optionee nor any person entitled to exercise Optionee’s Option in the
event of his or her death shall have any of the rights of a shareholder with
respect to the shares of stock subject to the Option except to the extent that
such person has properly exercised the Option.   10.   Optionee agrees to
promptly notify the Company of the sale of any ISOs that were initially
exercised and held in order for the Company to be able to comply with applicable
federal and state tax withholding laws.

3



--------------------------------------------------------------------------------



 



11.   Any notice required to be given by Optionee under the terms of the Option
shall be addressed to the Company in care of its General Counsel at 3240
Hillview Avenue, Palo Alto, California 94304, and any notice to be given to
Optionee shall be addressed to him or her at his or her last known address as
shown on the Company’s records or such other address as either party hereto may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered or certified and deposited (postage or
registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.   12.   All decisions of the
Committee upon any question arising under the Plan or any Stock Option Agreement
shall be conclusive.   13.   Nothing herein contained shall affect Optionee’s
right to participate in and receive benefits from and in accordance with the
then current provisions of any pension, insurance, or other employment welfare
plan or program of the Company.   14.   Nothing in the Stock Option Agreement
(including these Terms and Conditions) or any other agreement entered into
pursuant hereto (i) shall confer upon Optionee the right to continue in the
employ of the Company, any Subsidiary or any Affiliate or to be entitled to any
remuneration or benefits not set forth herein or in any such other agreement or
(ii) interfere with or limit in any way the right of the Company or any such
Subsidiary or Affiliate to terminate Optionee’s employment.   15.   Optionee
agrees, in connection with the Option, to make appropriate arrangements with the
Company or his employer for satisfaction of any applicable federal, state or
local income tax withholding requirements or social security requirements.  
16.   The Agreement and these Terms and Conditions shall be binding upon and
inure to the benefit of any successor or successors of the Company.   17.   The
interpretation, performance, and enforcement of the Stock Option Agreement and
these Terms and Conditions shall be governed by the laws of the State of
Delaware.

(CNF LOGO) [f04530f0453000.gif]

4